IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Kenneth Lee,                             :
                           Petitioner    :
                                         :
               v.                        :          No. 33 C.D. 2020
                                         :
Pennsylvania Board                       :
of Probation and Parole,                 :
                           Respondent    :


PER CURIAM                              ORDER


               NOW, May 20, 2021, upon consideration of Petitioner’s

application for reargument/reconsideration, the application is denied.